Citation Nr: 1311967	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  08-09 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1974.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

Historically, the Veteran perfected an appeal as to several issues in this case.  The Board denied the Veteran's claim of entitlement to service connection for tinnitus in a June 2009 decision.  Thereafter, service connection for allergic rhinitis was granted in a March 2011 Decision Review Officer decision.  As such, the issue of entitlement to service connection for a low back disorder is the only remaining issue before the Board at this time.

When this case was most recently before the Board in September 2011, it was remanded for additional development.  The case has since been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.  The Veteran contends that the low back pain he developed in service, which has been continuous since that time, represents early manifestations of his present low back disorder.

In a September 2006 completed medical authorization form (VA Form 21-4142), the Veteran indicated that he received treatment for his low back from a Dr. Bautista.  He listed the doctor's address as "300 East Main St. South, Smithtown, NY 11787."  An October 2006 reply from that office indicated that the Veteran was not seen there.

In the February 2007 notice of disagreement, the Veteran indicated that the negative reply from the doctor's office was probably in error because the address was the doctor's previous office, of which the doctor did not have a current association.

That same month, based on a direct request from the Veteran (for treatment records between 1988 and 1998), Dr. Bautista's office (Suffolk Family Medicine Associates) submitted copies of private treatment records dated between 1994 and 1998.  The address listed for the doctor at Suffolk Family Medicine Associates in the Veteran's letter and the corresponding treatment records was "276 Smithtown Boulevard, Nesconset, NY 11767."

In the September 2011 remand, the Board directed the RO/AMC to contact Dr. Bautista and request that he provide records for the Veteran dating back to the 1980s, as well as a typed medical statement indicating when he first saw the Veteran for back pain, the reported history/nature/etiology of back pain, dates of treatment for low back complaints, as well as the diagnosis(es) of such.  The RO/AMC was also instructed to contact the Veteran separately for these records, to include a legible report of treatment.

In October 2011, the RO sent a letter to Dr. Bautista, along with the original signed medical authorization to the East Main Street address.  The letter was returned in November 2011 as "not deliverable as addressed, unable to forward."  The RO sent a concurrent letter to the Veteran; however, this letter did not indicate that the treatment notes of record were mostly illegible.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Based on the above, the Board finds that while the RO did send a letter to Dr. Bautista with the contents of the requested information, VA was on notice that Dr. Bautista was no longer at the East Main Street address.  At a minimum, a request for records should have been sent to both addresses of record.  As such, the Board finds that a remand is necessary so that an additional attempt to obtain these treatment records can be made.  As the case is already being remanded, the RO/AMC should also take the opportunity to notify the Veteran that the treatment records associated with the claims file are mostly illegible.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake appropriate development to contact Dr. Bautista at his most recent address of record (currently Suffolk Family Medicine Associates, 276 Smithtown Boulevard, Nesconset, NY 11767) to request that he provide any available records for the Veteran dating back to the 1980s, as well as a typed medical statement indicating when he first saw the Veteran for back pain, the reported history/nature/etiology of back pain, dates of treatment for low back complaints, as well as the diagnosis(es) of such.

In his previous records submission, the Veteran indicated such treatment was from 1988-1998.

The RO/AMC should contact the Veteran to obtain any additional medical authorization necessary for this request.

2.  The RO/AMC should also send a letter to the Veteran to notify him that the treatment records previously submitted were mostly illegible, and that a legible treatment report from his doctor would be of assistance in developing his claim.

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

